ITEMID: 001-76630
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: MACHUNKA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Rastislav Machunka, is a Slovakian national who was born in 1971 and lives in Trenčín. He was represented before the Court by Mrs E. Ľalíková, a lawyer practising in Bratislava. The Government of the Slovak Republic (“the Government”) were represented by their Agent, Mrs A. Poláčková.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 21 October 1998 the applicant filed an action for protection of his personal rights with the Trenčín District Court. He sued the editor of a daily newspaper which had allegedly made defamatory statements about him.
On 14 January 1999 the District Court invited the applicant to pay the court fee. On 3 February 1999 the applicant informed the District Court in writing that he had transferred the sum due on 29 January 1999. As the District Court did not receive the sum, the applicant was heard on 19 October 1999. It was established that the sum had been returned to the applicant’s account. On 21 October 1999 the District Court received the fee.
On 16 November 1999 the District Court asked the defendant to submit comments on the action within ten days.
According to a note in the case file, the judge dealing with the case had been attached temporarily to a different court starting on 1 January 2000.
On 17 July 2000 the Trenčín District Court delivered a judgment against which both parties appealed on 25 August and on 19 September 2000 respectively.
After having taken several procedural steps the District Court submitted the case file to the Trenčín Regional Court on 30 January 2001. On 13 March 2001 the Regional Court returned the file to the District Court as there had been shortcomings in serving the first-instance judgment. On 14 March 2001 the District Court sent the judgment to the party concerned. That party filed an appeal on 17 April 2001. On 19 June 2001 the file was re-submitted to the appellate court.
On 19 November 2002 the Regional Court quashed the District Court’s judgment of 17 July 2000. The appellate court found that the District Court had committed a serious procedural mistake in that its decision exceeded the scope of the case. The question whether the defendant had standing in the case was also to be clarified and further evidence was to be taken. The file was returned to the District Court on 20 December 2002. The Regional Court’s decision was served on the parties on 20 January and on 7 February 2003 respectively.
On 7 February 2003 the applicant withdrew a part of his claim which concerned an apology for the statements in question. He explained that almost five years had lapsed since their publication. The applicant maintained his claim for compensation amounting to the equivalent of approximately 5,000 euros (EUR).
On 19 February 2003 the District Court admitted another person as a defendant in the proceedings.
The District Court made several inquiries, in accordance with the Regional Court’s instructions, between February and June 2003.
On 1 July 2003 the case was assigned to a different judge as the judge dealing with it had been transferred to a different court.
On 10 September 2003 the District Court made further written inquiries to which it received replies on 22 and 26 September 2003.
On 28 January 2004 the District Court scheduled a hearing for 18 March 2004. It also made inquiries with a view to obtaining further evidence.
On 3 March 2004 the applicant asked for the hearing scheduled for 18 March 2004 to be adjourned due to the absence of his lawyer.
A hearing was scheduled for 22 April 2004. The defendant asked for its adjournment as his lawyer could not attend. He further requested that no hearing be scheduled for June 2004.
On 10 May 2004 the District Court asked the police for assistance in serving a summons on a witness. On 17 June 2004 the police replied that they had been unable to serve the summons.
At the hearing held on 13 July 2004 the applicant withdrew his claim against the second defendant. After the decision to discontinue the relevant part of the proceedings had become final on 10 August 2004, the court scheduled a hearing for 30 September 2004. On the last mentioned date the case was adjourned as a witness failed to appear.
A hearing scheduled for 11 November 2004 was adjourned as the judge was ill.
On 7 December 2004 both the defendant and a witness failed to appear. The court imposed a procedural fine of 5,000 Slovak korunas on the witness. It asked the Bratislava I District Court to hear the witness. On 21 June 2005 the Bratislava I District Court informed the Trenčín District Court that the witness had not appeared before it and that neither the post office nor the police had been able to serve the summons on her.
Subsequently the case was assigned to a different judge as the judge originally appointed to deal with it was on maternity leave.
The hearing scheduled for 2 November 2005 was adjourned to 30 November 2005 at the request of the applicant’s lawyer.
On 30 November 2005 the District Court delivered a judgment in which it granted the applicant’s claim in part. The judgment became final on 18 January 2006.
On 10 February 2003 the applicant complained about the length of the proceedings before the District Court to the Constitutional Court. He claimed, inter alia, the equivalent of EUR 1,750 as financial compensation. On 12 March 2003 the Constitutional Court declared the complaint admissible.
On 3 December 2003 the Constitutional Court found that the District Court had violated the applicant’s right to a hearing without unjustified delay. It instructed the Trenčín District Court to proceed with the case without any further delay and awarded the equivalent of EUR 730 by way of just satisfaction to the applicant, payable within two months. It also ordered the District Court to reimburse the costs of the applicant’s legal representation within fifteen days.
The decision stated that the case was of a certain procedural complexity and that what was at stake for the applicant called for the particular attention of the court dealing with it. In the Constitutional Court’s view, the applicant was responsible for the delayed payment of the court fee, as a result of which one year had lapsed before the District Court could start proceeding with the case. On the other hand, several delays occurred subsequently for which the District Court was responsible. In particular, more than seven months had lapsed between 21 October 1999 (when the court fee was paid) and 2 June 2000 (when the District Court effectively started dealing with the case). Undue delay occurred between 30 January 2001 and 19 June 2001 because of the erroneous service of the first-instance judgment. The Constitutional Court found further delays in the proceedings after 20 December 2002 when the Regional Court had returned the case file to the District Court.
